Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed September 10, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00459-CV



                         IN RE M.H. AND K.H, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-11726

                 MEMORANDUM MAJORITY OPINION

      On August 18, 2021, relators K.H. (mother) and M.H (presumed father) filed
a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Frank Pierce, presiding judge of the 311th District Court of Harris
County, to vacate its order dated June 9, 2021, granting Jonathan Hersh’s motion
and ordering genetic testing of relators’ child, H.N.H.
      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.




                                       /s/       Randy Wilson
                                                 Justice



Panel consists of Justices Jewell, Spain, and Wilson. (Spain, J., dissenting).




                                             2